PER CURIAM.

Eugene R. Jackson is a 1953 graduate of the University of Wisconsin Law School who practices law in Chippewa Falls. He is forty-nine years of age, married with four children. He was charged in a criminal complaint with failing to file state income tax returns for the years 1972, 1973, and 1974. He pleaded nolo contendere to the charge for one of the years. The charges for the other two years were dismissed. Jackson was found guilty of failing to file and was fined $500. Prior to the conviction, he had filed all of his state returns and paid all state taxes due.
In similar cases this Court has concluded that a reprimand and payment of costs have been sufficient discipline, taking into account the purpose of imposing a *189penalty in discipline cases. State v. Day (1975), 69 Wis. 2d 721, 233 N.W.2d 448; State v. Schoendorf (1973), 60 Wis.2d 309, 210 N.W.2d 447; State v. McNamara (1975), 68 Wis.2d 701, 229 N.W.2d 698.
Similarly, we believe that a reprimand with payment of costs is the appropriate penalty in this case.
It is therefore ordered that Mr. Jackson be and is hereby reprimanded and shall pay the costs of these proceedings not to exceed $250.
Abrahamson, J., took no part.